ARMSTRONG WORLDWIDE                 IN THE DISTRICT COURT OF APPEAL
INDUSTRIES and SEDGWICK             FIRST DISTRICT, STATE OF FLORIDA
CLAIMS MANAGEMENT
SERVICES, INC.                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellants,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4873

NAOMI FINLEY,

      Appellee.

_____________________________/

Opinion filed May 11, 2017.

An appeal from an order of Judge of Compensation Claims.
Nolan S. Winn, Judge.

Date of Accident: July 12, 1988.

Clinton C. Lyons of Moran Kidd Lyons Johnson, P.A., Orlando, for Appellants.

John W. Merting of Law Offices of John W. Merting, P.A., Gulf Breeze; Theodore
J. Troxel and John B. Carr of Walborsky & Bradley, PLLC, Pensacola; Louis K.
Rosenbloum of Louis K. Rosenbloum, P.A., Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS and M.K. THOMAS, JJ., CONCUR.

                                       1